Title: To James Madison from Henry Dearborn, 7 April 1813
From: Dearborn, Henry
To: Madison, James


Sir,
Albany April 7th. 1813
The good of the service as well as a due regard to my own charactor, induces me to give you a scetch of the present state of affairs in the 9th. Military District. The Act of Congress for improving the organization of the Staff of the Army, and repealing such parts of the former Laws as come within the purview of the new Act, is concidered as displacing the officers who were appointed under the former Laws, and no appointments having been made under the new Act, for this District, either in the Adjuts., Inspectors or QuarterMasters, Departments, excepting one Depty. Q M. at Sackets harbour, we are destitute of officers in those important Departments, for those who have acted heretofore, especially in the Q. M.s line, have declined performing the duties any longer and as conciderable bodies of Troops are moving towards the frontiers, Camp equipage, the Transportation of military stores, baggage, contingent expences &c, are hourly demanded, and there is no one for me to call upon for such services or for receiving, adjusting & paying the demands that are almost every minute presented to me, a sum of money has been placed in my hands for meeting certain contingent expences, and while the Deputies would consent to act, I have performed the duties of Q M. G. with chearfullness, but to become responsible for the settlement & pay of such numerous accounts is beyond my power, at a time when my whole attention ought to be given to the organization and movements of the Troops, at the opening of a Campaign. I have no motive Sir, for troubling you in this way, other than that of stating facts, that may become interesting in the course of events. I have no disposition to complain, I know very well what difficulties usually occur in making appointments, especially those of conciderable importance, the new organization of the Staff, in a satisfactory manner, must have required time, & have been attended with many embarrassments. I presume that a very few days hence, I shall be relieved, by having the aid of an efficient Staff. The troops from Maryland & Pennsylvania arrived on the 5th. I had yesterday the satisfaction of reviewing about two thousand fine looking Troops, principally recruits, they will proced immediately for Lake Ontario. Genl.s Lewis, Boyd & Winder have gone on to Niagara, Chandler & Pike are at Sackets harbour, nothing, I think, but the most violent opposition of the Elements, can prevent a successfull commencement of the Campaign. I shall leave this place as soon as some officer in the Q M. Genl.s Department arrives, but I do not expect to be present at the first movement. With sentiments of the highest respect, I am Sir Your most Obedt. Servt.
H. Dearborn
P.S. Since writing the foregoing letter I have received a letter from the Secrety. of War giving the pleasing information, that the new Q M. Genl. will be here immediately.
H.D
